UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) August 7, 2014 CAMBRIDGE PROJECTS INC. (Exact name of registrant as specified in its charter) Nevada 000-54485 45-0713638 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer IdentificationNo.) 245 East Liberty Street, Suite 200, Reno, Nevada (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code 1-702-666-4298 n/a (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17CFR240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17CFR240.13e-4(c)) Item 5.03 Amendments to Articles of Incorporation or Bylaws; Change in Fiscal Year Change in Authorized Capital On August 7, 2014, the shareholders of the Registrant approved an amendment to theArticles of Incorporation and Bylaws to change the number of the authorized capital of common stockfrom Two Hundred Million (200,000,000) to One Hundred Ninety Five Million (195,000,000), par value of $ 0.0001. Each common stock has one (1) vote. The shareholdersalso approved the establishment of a Preferred Stock class with an authorized capital of Five Million (5,000,000), par value of $ 0.0001. Each Preferred Stock has one hundred (100) votes. A copy of the Amendment to Articles of Incorporation of the Registrant as filed with the Nevada Secretary of State on August 7, 2014, is attached hereto as Exhibit 3 and is incorporated herein by reference. 2 Item 9.01 Financial Statements and Exhibits (d)Exhibits Exhibit No.Description 3(i) Amendment to Articles of Incorporation as filed with theNevada Secretary of Stateon August 7, 2014. 3(ii) Amended Bylaws SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CAMBRIDGE PROJECTS INC. /s/ Locksley Samuels Locksley Samuels President, CEO, CFO, and Director Date: August 29, 2014
